Citation Nr: 1534617	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-17 486	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Whether the reduction in the schedular evaluation from 40 percent to 10 percent for the musculotendinous strain of the thoracolumbar spine, effective from May 1, 2008, was proper, to include entitlement to a rating in excess of 10 percent for musculotendinous strain of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the RO. The Board previously remanded the issue of entitlement to a rating in excess of 10 percent for musculotendinous strain of the thoracolumbar spine in August 2012 for additional development. The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

Prior to the Board issuing an August 20, 2012 decision addressing this claim the Veteran had requested and was scheduled for a Board video-conference hearing on May 5, 2011. The Veteran did not report for his scheduled hearing; however, correspondence uploaded to the Veterans Benefits Management System (VBMS) indicated that the Veteran had failed to report for his scheduled hearing because he had a tire blow out and was stuck on the side of the road at the time of his scheduled hearing. He requested that his Board video-conference hearing be rescheduled. Here, the Veteran has demonstrated good cause for his failure to report for his scheduled hearing and has requested to be rescheduled.  It appears that the Veteran's request to reschedule the hearing was not before the Board at the time of the August 2012 decision.

Accordingly, the August 20, 2012 Board decision addressing the issue of whether the reduction in the schedular evaluation from 40 percent to 10 percent for the musculotendinous strain of the thoracolumbar spine, effective from May 1, 2008, was proper is vacated.


REMAND

In his May 2009 Substantive Appeal (VA Form 9) the Veteran requested a Board hearing at the RO. Subsequently, a Board video-conference hearing was scheduled for May 5, 2011. The Veteran did not report for his scheduled hearing; however, correspondence uploaded to VBMS indicated that the Veteran had failed to report for his scheduled hearing because he had a tire blow out and was stuck on the side of the road at the time of his scheduled hearing. He requested that his Board video-conference hearing be rescheduled.

Accordingly, the case is REMANDED for the following action:

The AOJ should re-schedule the Veteran for a Board video-conference hearing in accordance with his request. The AOJ should notify the Veteran and his representative of the date, time and place of the Board video-conference hearing.  See 38 C.F.R. § 20.704(b) (2014). After the Board video-conference hearing is conducted, or if the Veteran withdraws the Board video-conference hearing request or fails to report for the scheduled Board video-conference hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals




